                                         Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 1 of 25




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        IN RE FACEBOOK, INC.
                                   7    SHAREHOLDER DERIVATIVE                              Case No. 18-cv-01792-HSG
                                        PRIVACY LITIGATION
                                   8                                                        ORDER ON MOTIONS TO DISMISS,
                                                                                            MOTION TO STAY, AND MOTION TO
                                   9                                                        INTERVENE
                                        This Document Relates To:
                                  10                                                        Re: Dkt. Nos. 69, 70, 71, 72, 84
                                        ALL ACTIONS
                                  11

                                  12          Plaintiffs Jeremiah F. Hallisey, Ronald Martin, Natalie Ocegueda, James Karon, and the
Northern District of California
 United States District Court




                                  13   Gloria Stricklin Trust (collectively, “Plaintiffs”) bring this shareholder derivative action against

                                  14   nominal Defendant Facebook, Inc. (“Facebook”) and individual Defendants Mark Zuckerberg,

                                  15   Sheryl Sandberg, Marc Andreesen, Peter Thiel, Reed Hastings, Erskine B. Bowles, Dr. Susan D.

                                  16   Desmond-Hellmann, and Jan Koum (collectively, “Individual Defendants,” and with Facebook,

                                  17   “Defendants”). Christopher Leagre (“State Plaintiff”), plaintiff in a separate derivative litigation

                                  18   in Delaware state court, also filed a motion to intervene in this action. Dkt. No. 84.

                                  19          Pending before the Court are Facebook’s motion to dismiss under Federal Rule of Civil
                                       Procedure (“FRCP”) 23.1, Dkt. No. 69; the Individual Defendants’ motion to dismiss under FRCP
                                  20
                                       12(b), Dkt. No. 70; Facebook’s motion to dismiss based on forum non conveniens, Dkt. No. 71;
                                  21
                                       Facebook’s motion to stay, Dkt. No. 72; and State Plaintiff’s motion to intervene, Dkt. No. 84.
                                  22
                                       For the reasons articulated below, the Court GRANTS IN PART Facebook’s motion to dismiss
                                  23
                                       on forum non conveniens grounds as to the derivative state claims and dismisses those claims
                                  24
                                       without leave to amend, GRANTS Facebook’s motion to dismiss under FRCP 23.1 as to the
                                  25
                                       remaining derivative federal claims and dismisses those claims with leave to amend, DENIES AS
                                  26
                                       MOOT Individual Defendants’ motion to dismiss under FRCP 12(b) and Facebook’s motion to
                                  27
                                       stay, and DENIES State Plaintiff’s motion to intervene.
                                  28
                                         Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 2 of 25



                                         I.    BACKGROUND
                                   1
                                               Plaintiffs filed a consolidated shareholder derivative complaint on July 2, 2018 against
                                   2
                                       Defendants, Dkt. No. 56 (“Complaint” or “Compl.”), for claims related to Facebook’s data privacy
                                   3
                                       protection policies and practices in the wake of the revelation that Cambridge Analytica was
                                   4
                                       misappropriating millions of Facebook users’ information for use in political campaigns. See
                                   5
                                       Compl. ¶¶ 1–15. For the purpose of deciding the motions to dismiss, the following allegations are
                                   6
                                       taken as true.
                                   7
                                               Facebook is a Delaware corporation with its headquarters in Menlo Park, California. Id.
                                   8
                                       ¶ 26. It was founded in 2004, and as of March 2018, it was one of the biggest social networking
                                   9
                                       services with approximately 1.45 billion daily active users and 2.2 billion monthly active users.
                                  10
                                       Id. ¶ 42. Users can interact with each other through their social profiles by messaging, joining
                                  11
                                       groups, and posting status updates; users also can interact with a wide range of other applications
                                  12
Northern District of California




                                       that are integrated with Facebook. Id. ¶ 44. The “Facebook Platform” allows third-party
 United States District Court




                                  13
                                       developers to integrate their own apps with Facebook, and through the use of Facebook “features”
                                  14
                                       implemented on their apps (such as the “Like” and “Share” buttons), these third-party developers
                                  15
                                       have access to user information. Id. ¶¶ 46–48. In return, Facebook also obtains more information
                                  16
                                       about users’ activities, such as purchasing behavior. Id. at ¶ 48. Facebook’s core revenue is based
                                  17
                                       on advertising, which is carefully targeted based on the information that Facebook gathers about
                                  18
                                       its users. Id. ¶ 52.
                                  19
                                               At the time this action was filed, Facebook’s Board of Directors (the “Board”) had nine
                                  20
                                       members. Id. ¶ 380. Defendants are former and current Facebook directors and officers and are
                                  21
                                       named as follows: Mark Zuckerberg (Director, Founder, Chairman, and CEO), Sheryl Sandberg
                                  22
                                       (Director and Chief Operating Officer), Marc Andreessen (Director), Peter Thiel (Director), Reed
                                  23
                                       Hastings (Director), Erskine B. Bowles (Director), Dr. Susan D. Desmond-Hellman (Director),
                                  24
                                       and Jan Koum (former Director). Id. ¶¶ 28–34.
                                  25
                                               In 2011, in an effort to protect user and consumer privacy, the Federal Trade Commission
                                  26
                                       (“FTC”) entered into a consent decree with Facebook and required Facebook to establish and
                                  27
                                       maintain a comprehensive privacy program to address privacy risks and protect user data. Id. ¶¶ 2,
                                  28
                                                                                         2
                                         Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 3 of 25




                                   1   40. One of Facebook’s obligations was to obtain third-party audits every two years certifying it

                                   2   had a privacy program in place that met or exceeded the requirements of the FTC order. Id. ¶ 40.

                                   3   The Board is responsible for overseeing Facebook’s compliance with the FTC consent decree. Id.

                                   4   ¶ 197.

                                   5                A. Cambridge Analytica Scandal and Plaintiffs’ Allegations
                                   6            Cambridge Analytica is a political consulting firm that impermissibly gathered and

                                   7   analyzed data from millions of Facebook users in order to influence U.S. elections. Id. ¶ 3. This

                                   8   was first reported in 2015, and Defendants were aware then that Cambridge Analytica was

                                   9   engaging in the unauthorized use of Facebook’s user data. Id. ¶¶ 3, 121. After this discovery,

                                  10   Facebook stated that it had obtained written certifications from the third parties responsible

                                  11   “declaring that all such data they had obtained was accounted for and destroyed.” Id. ¶ 126.

                                  12   However, in March 2018, it was reported that Cambridge Analytica may not actually have deleted
Northern District of California
 United States District Court




                                  13   the data and was still misappropriating information to “target political advertising and manipulate

                                  14   voters.” Id. ¶¶ 7–8. Facebook hired a forensic auditor to uncover whether that information indeed

                                  15   had been destroyed. Id. ¶ 126.

                                  16            In the wake of the Cambridge Analytica scandal, multiple lawsuits against Facebook and

                                  17   its Board were filed in courts around the U.S., including this derivative action brought by

                                  18   Plaintiffs on March 22, 2018. See Dkt. No. 1. While Plaintiffs’ Complaint contains a host of

                                  19   allegations, the main crux of their claims is as follows:

                                  20            •   Facebook’s 2016, 2017, and 2018 proxy statements failed to disclose the Cambridge

                                  21                Analytica incident, or the “seriously deficient internal controls and privacy policies”

                                  22                Facebook maintained, which “allowed and perpetuated Facebook’s violations of user

                                  23                privacy and other laws” in violation of Section 14(a) of the Securities and Exchange

                                  24                Act (“Exchange Act”). Id. ¶¶ 336–338, 342–347.

                                  25            •   Facebook’s 2018 proxy statement contained a misrepresentation concerning the

                                  26                Board’s role in risk oversight and misled shareholders to “vote against ‘Stockholder

                                  27                Proposals’ meant to improve the Board’s governance,” in violation of Section 14(a) of

                                  28                the Exchange Act. Id. ¶¶ 339–341.
                                                                                          3
                                       Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 4 of 25




                                   1       •   Defendants “knowingly or recklessly” made materially false or misleading statements

                                   2           and/or omissions regarding Facebook’s privacy practices and internal controls,

                                   3           including misleading statements in the risk disclosures section of Facebook’s 2015,

                                   4           2016, and 2017 annual reports, in breach of their fiduciary duties and in violation of

                                   5           Section 10(b) of the Exchange Act. Id. ¶¶ 348–355. Defendants’ alleged

                                   6           misrepresentations boosted the stock price, “causing the Company to repurchase shares

                                   7           at artificially inflated prices.” Id. ¶ 348.

                                   8       •   Facebook repurchased 13 million Class A common shares for approximately $2.07

                                   9           billion in 2017. Id. ¶¶ 348, 350. The Board approved these securities repurchases. Id.

                                  10           ¶ 351. However, when Defendants’ “prior misrepresentations and fraudulent conduct

                                  11           were disclosed,” the stock price fell. Id. ¶ 367. Were it not for the material

                                  12           misstatements, Facebook “would not have repurchased Facebook stock at artificially
Northern District of California
 United States District Court




                                  13           inflated prices” and would not have suffered damages when the stock price fell. Id. ¶¶

                                  14           362, 367.

                                  15       •   During the time when Facebook’s stock price was artificially inflated, Individual

                                  16           Defendants Zuckerberg, Sandberg, and Koum collectively sold $1.5 billion worth of

                                  17           their personally-held Facebook shares, while in possession of material, non-public

                                  18           information, in violation of their fiduciary duties of loyalty and good faith and

                                  19           California Corporations Code § 25402. Id. ¶¶ 368, 473–477.

                                  20       •   Because Defendants were “aware of” the insider trading and had the ability and

                                  21           knowledge “to control and influence” the selling Defendants, all Defendants are liable

                                  22           under California Corporations Code § 25403. Id. ¶¶ 485–487.

                                  23       •   Defendants failed to ensure Facebook maintained adequate internal controls in

                                  24           compliance with the FTC consent decree and other applicable privacy laws, thereby

                                  25           breaching their fiduciary duties of candor, good faith, loyalty, and reasonable inquiry.

                                  26           Id. ¶ 491.

                                  27       •   Defendants implemented and oversaw “Facebook’s illegal business strategy of

                                  28           pursuing profits and revenue growth through violation of various laws” in order to
                                                                                        4
                                            Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 5 of 25




                                   1                achieve an improper result that was not in Facebook’s best interest, in breach of the

                                   2                Individual Defendants’ fiduciary duties. Id. ¶ 493.

                                   3   Plaintiffs bring this derivative action alleging the following eight causes of action: (1) violation of

                                   4   Section 14(a) of the Exchange Act and SEC Rule 14a-9, against the Individual Defendants; (2)

                                   5   violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5, against Defendants;

                                   6   (3) misappropriation of information and breach of fiduciary duty for insider sales, against

                                   7   Individual Defendants Zuckerberg, Sandberg, and Koum; (4) violation of California Corporations

                                   8   Code § 25402, against Individual Defendants Zuckerberg, Sandberg, and Koum; (5) violation of

                                   9   California Corporations Code § 25403, against Defendants; (6) breach of fiduciary duty, against

                                  10   Defendants; (7) contribution and indemnification, against Defendants; and (8) aiding and abetting

                                  11   breaches of fiduciary duty, against Defendants. Id. ¶¶ 464-517.

                                  12       II.   REQUEST FOR JUDICIAL NOTICE
Northern District of California
 United States District Court




                                  13             In support of Defendants’ motions to dismiss and motion to stay, Defendants have

                                  14   requested that the Court take judicial notice of, or consider under the incorporation by reference

                                  15   doctrine, the following documents: published articles, Exs. 2–4;1 a blog post and white paper from

                                  16   the Facebook Newsroom, Exs. 5, 7; excerpts from Facebook’s June 29, 2018 Congressional

                                  17   Hearing, Ex. 6; and Facebook’s publicly-filed Securities and Exchange Commission (“SEC”)

                                  18   filings, Exs. 8–16. Dkt. Nos. 73, 74. Plaintiffs object to Defendants’ request as to all of the

                                  19   exhibits. Dkt. No. 82.

                                  20             The Ninth Circuit has recently addressed the overuse of the judicial notice rule and

                                  21   incorporation by reference doctrine. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988 (9th

                                  22   Cir. 2018). Under Federal Rule of Evidence 201, a court may take judicial notice of a fact “not

                                  23   subject to reasonable dispute because it … can be accurately and readily determined from sources

                                  24   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). Accordingly, a court

                                  25   may take “judicial notice of matters of public record,” but “cannot take judicial notice of disputed

                                  26   facts contained in such public records.” Khoja, 899 F.3d at 999 (citation and quotations omitted).

                                  27
                                       1
                                  28    All exhibits referenced herein are attached to the Declaration of Brian M. Lutz in support of
                                       Defendants’ motions, filed on August 10, 2018. Dkt. No. 74.
                                                                                         5
                                           Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 6 of 25




                                   1   The Ninth Circuit has clarified that if a court takes judicial notice of a document, it must specify

                                   2   what facts it judicially noticed from the document. Id. at 999. Separately, the incorporation by

                                   3   reference doctrine is a judicially-created doctrine that allows a court to consider certain documents

                                   4   as though they were part of the complaint itself. Id. at 1002. This is to prevent plaintiffs from

                                   5   cherry-picking certain portions of documents that support their claims, while omitting portions

                                   6   that weaken their claims. Id. However, it is improper to consider documents “only to resolve

                                   7   factual disputes against the plaintiff’s well-pled allegations in the complaint.” Id. at 1014.

                                   8           The Court here takes judicial notice of Defendants’ Exhibit 9 (Facebook’s Restated

                                   9   Certificate of Incorporation dated May 22, 2012, which was attached to Facebook’s Form 10-Q,

                                  10   filed with the SEC on July 31, 2012). See Dkt. Nos. 74, 74-9. Specifically, the Court takes

                                  11   judicial notice of the undisputed fact that Article VII is Facebook’s provision governing director

                                  12   liability and indemnification, and Article IX is Facebook’s choice of forum provision. “Courts
Northern District of California
 United States District Court




                                  13   routinely consider a company’s certificate of incorporation and bylaws in assessing a motion to

                                  14   dismiss a derivative suit.” Foss on Behalf of Quality Sys. Inc. v. Barbarosh, No.

                                  15   SACV1400110CJCJPRX, 2018 WL 5276292, at *4 n.8 (C.D. Cal. July 25, 2018) (citing cases).

                                  16   “A document which [] itself affects the legal rights of the parties is not introduced for the truth of

                                  17   the matter asserted because the significance of [the] offered statement lies solely in the fact that it

                                  18   was made.” Id. (citation and quotations omitted). Accordingly, because Facebook’s Certificate of

                                  19   Incorporation is a governing corporate document that affects the legal rights of Defendants, and

                                  20   the provisions have independent legal significance, Defendants’ request for judicial notice is

                                  21   GRANTED as to Exhibit 9.2

                                  22           The Court does not consider the remaining documents, Exs. 2–8 and 10–16, in resolving

                                  23   the motions, and thus DENIES AS MOOT Defendants’ request for judicial notice as to those

                                  24   documents. See Sgarlata v. PayPal Holdings, Inc., No. 17-CV-06956-EMC, 2018 WL 6592771,

                                  25
                                       2
                                  26     Plaintiffs do not dispute the authenticity of this corporate governing document but instead claim
                                       generally in their opposition that “[t]he SEC filings are precisely what Plaintiffs allege are
                                  27   misleading, which forms the very basis of Plaintiffs’ Complaint.” Dkt. No. 82 at 3. However,
                                       Plaintiffs point to no allegations in the Complaint that the Certificate of Incorporation was
                                  28   misleading or inaccurate in any way. See Dkt. No. 82 at 3; see generally Compl. (only references
                                       to certificate of incorporation do not allege that it is misleading).
                                                                                            6
                                           Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 7 of 25




                                   1   at *6 (N.D. Cal. Dec. 13, 2018) (denying as moot request for judicial notice of documents not

                                   2   considered by the court).3

                                   3   III.        FORUM NON CONVENIENS
                                   4               The Court first addresses Facebook’s forum non conveniens argument. See Dkt. No. 71

                                   5   (“Mot. FNC”). Because Facebook argues that a forum selection clause governs this action, see

                                   6   Mot. FNC at 1–2, the Court begins by addressing its enforceability.

                                   7          A.      Legal Standard
                                   8               A forum selection clause is appropriately enforced through the doctrine of forum non

                                   9   conveniens. Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 61

                                  10   (2013). Generally, “[t]o prevail on a motion to dismiss based upon forum non conveniens, a

                                  11   defendant bears the burden of demonstrating an adequate alternative forum, and that the balance of

                                  12   private and public interest factors favors dismissal.” Carijano v. Occidental Petroleum Corp., 643
Northern District of California
 United States District Court




                                  13   F.3d 1216, 1224 (9th Cir. 2011). However, when “the parties’ contract contains a valid forum-

                                  14   selection clause,” that clause “[should be] given controlling weight in all but the most exceptional

                                  15   cases.” Atl. Marine, 571 U.S. at 63 (citation and quotations omitted and brackets in original). The

                                  16   Court “must enforce a forum-selection clause unless the contractually selected forum affords the

                                  17   plaintiffs no remedies whatsoever.” Yei A. Sun v. Advanced China Healthcare, Inc., 901 F.3d

                                  18   1081, 1092 (9th Cir. 2018). In evaluating such a case, “the plaintiff’s choice of forum merits no

                                  19   weight. Rather, as the party defying the forum-selection clause, the plaintiff bears the burden of

                                  20   establishing that transfer to the forum for which the parties bargained is unwarranted.” Atl.

                                  21   Marine, 571 U.S. at 63. Additionally, the Court “should not consider arguments about the parties’

                                  22   private interests,” including whether the chosen forum is “inconvenient or less convenient for

                                  23   themselves or their witnesses, or for their pursuit of the litigation.” Id. at 64. Therefore, “a district

                                  24   court may consider arguments about public-interest factors only. Because those factors will rarely

                                  25   defeat a transfer motion, the practical result is that forum-selection clauses should control except

                                  26
                                  27   3
                                        The Court also does not consider Exhibit 1, a summary document created by Defendants’
                                  28   counsel purporting to categorize the allegations in the Complaint. Defendants offer no appropriate
                                       basis for the Court to consider a party’s selective summary of some of the Complaint’s allegations.
                                                                                          7
                                         Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 8 of 25




                                   1   in unusual cases.” Id.

                                   2        B.      Discussion
                                   3             Facebook argues that Article IX of its Restated Certificate of Incorporation contains an

                                   4   exclusive forum selection clause, making the Delaware Court of Chancery the exclusive forum for

                                   5   this action. Mot. FNC at 3. Specifically, Article IX states that:

                                   6                    Unless the corporation consents in writing to the selection of an
                                                        alternative forum, the Court of Chancery of the State of Delaware
                                   7                    shall, to the fullest extent permitted by law, be the sole and
                                                        exclusive forum for (1) any derivative action or proceeding brought
                                   8                    on behalf of the corporation, (2) any action asserting a claim of
                                                        breach of a fiduciary duty owed by, or other wrongdoing by, any
                                   9                    director, officer, employee or agent of the corporation to the
                                                        corporation or the corporation’s stockholders, (3) any action
                                  10                    asserting a claim arising pursuant to any provision of the General
                                                        Corporation Law or the corporation’s Restated Certificate of
                                  11                    Incorporation or Bylaws, (4) any action to interpret, apply, enforce
                                                        or determine the validity of the corporation’s Restated Certificate of
                                  12                    Incorporation or Bylaws or (5) any action asserting a claim
Northern District of California
 United States District Court




                                                        governed by the internal affairs doctrine, in each such case subject
                                  13                    to said Court of Chancery having personal jurisdiction over the
                                                        indispensable parties named as defendants therein. Any person or
                                  14                    entity purchasing or otherwise acquiring any interest in shares of
                                                        capital stock of the corporation shall be deemed to have notice of
                                  15                    and consented to the provisions of this ARTICLE IX.
                                  16   Dkt. No. 74-9, Ex. 9 at 12. Under Article IX, any action that falls within one of the five

                                  17   enumerated categories shall be litigated in the Delaware Court of Chancery, unless Facebook

                                  18   consents in writing to the selection of an alternative forum. See id. Plaintiffs do not dispute the

                                  19   prima facie validity of the forum selection clause, nor do they dispute that the Delaware Court of

                                  20   Chancery has jurisdiction over the state claims, that the action is brought as a shareholder

                                  21   derivative complaint on behalf of Facebook, that the action involves a claim of breach of a

                                  22   fiduciary duty owed by an officer of Facebook, or that the action asserts a claim governed by the

                                  23   internal affairs doctrine. See Dkt. No. 83 (“Opp. FNC”). Instead, Plaintiffs argue that the forum

                                  24   selection clause should not be enforced because: (1) the Delaware Court of Chancery is not an

                                  25   adequate alternative forum and does not have jurisdiction over Plaintiffs’ Exchange Act claims;

                                  26   (2) Plaintiffs are not signatories to the Restated Certificate of Incorporation and the inclusion of

                                  27   the forum selection clause was the result of “overreaching”; and (3) the public interest factors,

                                  28   including the local interest in having localized controversies decided at home, weigh against
                                                                                          8
                                         Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 9 of 25




                                   1   enforcing the clause. See id. The Court addresses each argument below.

                                   2               i.   Suitability of Alternative Forum
                                   3          Plaintiffs have not carried their burden of showing that the selected forum “is so gravely

                                   4   difficult and inconvenient that the complaining party will for all practical purposes be deprived of

                                   5   its day in court.” Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 325 (9th Cir. 1996) (citation and

                                   6   quotations omitted). Plaintiffs argue that the Delaware Court of Chancery is not a suitable

                                   7   alternative forum for the following reasons: the Delaware Court of Chancery does not have

                                   8   jurisdiction over Plaintiffs’ federal claims, Opp. FNC at 6; it cannot exercise personal jurisdiction

                                   9   over certain parties who are not yet in the case, id. at 9; a pending motion to dismiss in a similar

                                  10   action before the Delaware Court of Chancery would leave Facebook “with no remedy if this

                                  11   Action is dismissed,” id. at 14; the Delaware Court of Chancery cannot provide the same remedies

                                  12   as a federal court, id.; and the Delaware Court of Chancery is less familiar with the California
Northern District of California
 United States District Court




                                  13   Corporations Code sections asserted than this Court is, id. at 15. The Court does not find any of

                                  14   these arguments persuasive.

                                  15          “Courts must enforce a forum-selection clause unless the contractually selected forum

                                  16   affords the plaintiffs no remedies whatsoever.” Sun, 901 F.3d at 1091–1092 (emphasis added).

                                  17   Those remedies need not stem from the same statutes originally asserted. Id. Although the

                                  18   Delaware Court of Chancery does not have jurisdiction to hear Plaintiffs’ federal claims, the Court

                                  19   has discretion to sever the federal claims and dismiss the remaining claims to be brought in the

                                  20   prescribed forum. Fed. R. Civ. P. 21. This path is appropriate here, as the Delaware Court of

                                  21   Chancery “unquestionably has a well-recognized expertise in the field of state corporation law.”

                                  22   In re Countrywide Fin. Corp. Derivative Litig., 542 F. Supp. 2d 1160, 1173 (C.D. Cal. 2008)

                                  23   (citation and quotations omitted).

                                  24          Plaintiffs’ other arguments fail because the convenience of witnesses and Plaintiffs’

                                  25   preferred venue are not factors that the Court considers in deciding the enforceability of a valid

                                  26   forum selection clause. See Atl. Marine, 571 U.S. at 64. Even so, the Court fails to see how the

                                  27   outcome of a pending motion to dismiss in a similar derivative lawsuit deprives Plaintiffs of any

                                  28   remedy. Instead, this seems to support Facebook’s argument that Plaintiffs could pursue identical,
                                                                                         9
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 10 of 25




                                   1   or substantially similar, remedies in the Delaware Court of Chancery. See Opp. FNC at 14; Dkt.

                                   2   No. 88 (“Reply FNC”) at 7–8.

                                   3          Finally, Plaintiffs claim that this Court has “more interest and expertise” than the Delaware

                                   4   Court of Chancery in adjudicating California’s insider trading statutes (California Corporations

                                   5   Code §§ 25402 and 25403). Opp. FNC at 15. However, Plaintiffs fail to consider that under

                                   6   California’s internal affairs doctrine, California Corporations Code § 2116, Plaintiffs are barred

                                   7   from bringing these claims in a derivative lawsuit when a company’s place of incorporation is not

                                   8   California. See In re Wells Fargo & Co. S’holder Derivative Litig., 282 F. Supp. 3d 1074, 1111–

                                   9   12 (N.D. Cal. 2017) (claims under § 25402 in derivative action are barred by internal affairs

                                  10   doctrine and must be brought under Delaware law, the corporation’s state of incorporation); In re

                                  11   Sagent Tech., Inc., Derivative Litig., 278 F. Supp. 2d 1079, 1092 (N.D. Cal. 2003) (same).

                                  12          Plaintiffs thus have not shown that the Delaware Court of Chancery would be unable to
Northern District of California
 United States District Court




                                  13   provide an adequate remedy for their shareholder derivative claims.

                                  14              ii.   Applicability of Forum Selection Clause to Plaintiffs
                                  15          Plaintiffs cite Technology Credit Corporation for the proposition that the forum selection

                                  16   clause cannot be enforced against parties who are non-signatories. Opp. FNC at 10 (citing Tech.

                                  17   Credit Corp. v. N.J. Christian Acad., Inc., 307 F. Supp. 3d 993 (N.D. Cal. 2018)). Technology

                                  18   Credit Corporation is not on point and does not stand for this proposition. Technology Credit

                                  19   Corporation addressed two forum selection clauses in the context of a § 1404 transfer analysis.

                                  20   307 F. Supp. 3d at 1003–10. In evaluating the choice of forum factor, the court found that the

                                  21   forum selection clause to which one of the parties was a non-signatory did not “subsume” a

                                  22   second forum selection clause to which both parties were signatories. Id. at 1009–10.

                                  23          Plaintiffs’ argument also has been rejected by the courts in Delaware and elsewhere. The

                                  24   “argument that stockholders must approve a forum selection bylaw for it to be contractually

                                  25   binding is an interpretation that contradicts the plain terms of the contractual framework chosen by

                                  26   stockholders who buy stock in [the corporation:] when stockholders have authorized a board to

                                  27   unilaterally adopt bylaws, it follows that the bylaws are not contractually invalid simply because

                                  28   the board-adopted bylaw lacks the contemporaneous assent of the stockholders.” Boilermakers
                                                                                        10
                                           Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 11 of 25




                                   1   Local 154 Ret. Fund v. Chevron Corp., 73 A.3d 934, 956 (Del. Ch. 2013). Where, as here, “a

                                   2   corporation’s board . . . unilaterally adopt[s] a forum-selection bylaw that binds shareholders who

                                   3   bought stock before the bylaw’s adoption,” that forum selection provision is nonetheless still

                                   4   valid. See In re: CytRx Corp. Stockholder Derivative Litig., No. CV146414GHKPJWX, 2015 WL

                                   5   9871275, at *4 (C.D. Cal. Oct. 30, 2015).

                                   6           Plaintiffs also argue that the forum selection clause is a product of fraud and overreaching

                                   7   because it was adopted “after the wrongdoing had commenced.” Opp. FNC at 12. “For a party to

                                   8   escape a forum selection clause on the grounds of fraud, it must show that ‘the inclusion of that

                                   9   clause in the contract was the product of fraud or coercion.” Richards v. Lloyd’s of London, 135

                                  10   F.3d 1289, 1297 (9th Cir. 1998) (affirming grant of motion to dismiss based on forum selection

                                  11   clause) (emphasis in original). Plaintiffs have not so alleged. First, there are no allegations in the

                                  12   Complaint that the inclusion of the forum selection provision was a result of fraud: this argument
Northern District of California
 United States District Court




                                  13   was raised for the first time in Plaintiffs’ opposition. See generally Compl.; Opp. FNC at 12.

                                  14   Second, in their opposition, Plaintiffs ask the Court to infer, based on timing only, that Defendants

                                  15   adopted the clause to “ensure that any actions against them for the wrongdoing that had already

                                  16   occurred would be brought in the far more director-friendly Delaware Chancery Court.” Opp.

                                  17   FNC at 12. Absent any allegation to support this speculative inference, the Court will not infer

                                  18   fraud based on this fact. See Richards, 135 F.3d at 1297 (finding that fraud claims failed in the

                                  19   absence of allegations going to the basis for inclusion of choice clauses). Further, “a forum-

                                  20   selection bylaw does not become unenforceable simply because it was adopted after the purported

                                  21   wrongdoing.” CytRx Corp., 2015 WL 9871275 at *5 (citation and quotations omitted). Plaintiffs

                                  22   have not shown that the adoption of the forum selection clause was a result of overwhelming

                                  23   bargaining power, fraud, or overreaching.4

                                  24

                                  25
                                       4
                                         Plaintiffs assert that there are “multiple factual disputes” relating to the forum selection clause
                                       itself that cannot be resolved at the motion to dismiss stage. Opp. FNC at 3, 13. Yet Plaintiffs
                                  26   only point to one such purported dispute, concerning the forum selection clause’s relationship to
                                       Facebook’s Terms of Service. Id. at 13. This is not a “factual dispute.” Facebook’s Terms of
                                  27   Service states that “any claim, cause of action, or dispute that arises out of or relates to these
                                       Terms or the Facebook Products … will be resolved exclusively in the U.S. District Court for the
                                  28   Northern District of California or a state court located in San Mateo County.” Id. at 13. However,
                                       Facebook’s Terms of Service apply to Facebook users, whereas this is a derivative action brought
                                                                                           11
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 12 of 25



                                                     iii.   Public Interest Factors
                                   1
                                                  Plaintiffs contend that California has an interest “in having a local business’s claim
                                   2
                                       decided here,” and that California is also “at home with the law.” Opp. FNC at 16. For similar
                                   3
                                       reasons as discussed above, the Court does not find these assertions compelling enough to make
                                   4
                                       this an “exceptional” and “unusual” case so as to justify overriding the forum selection clause.
                                   5
                                       See Atl. Marine, 571 U.S. at 63–64. Facebook is a Delaware corporation, this is a derivative
                                   6
                                       action, the substantive state claims are governed by Delaware law, and “forum-selection bylaws
                                   7
                                       help avoid inefficient multi-forum derivative litigation.” CytRx Corp., 2015 WL 9871275, at *5.
                                   8
                                             C.       Conclusion
                                   9
                                                  For the foregoing reasons, Facebook’s motion to dismiss based on forum non conveniens is
                                  10
                                       GRANTED IN PART as to Plaintiffs’ derivative state law claims. Those claims are dismissed
                                  11
                                       without leave to amend but without prejudice to their reassertion in the Delaware Court of
                                  12
Northern District of California




                                       Chancery.
 United States District Court




                                  13
                                       IV.        MOTION TO DISMISS UNDER TO FRCP 23.1
                                  14
                                                  The Court next addresses Facebook’s motion to dismiss for failure to plead demand futility
                                  15
                                       under FRCP 23.1 for Plaintiffs’ remaining federal claims. See Dkt. No. 69 (“Mot.”).
                                  16
                                                  Plaintiffs concede that they did not make a demand on the Board before filing suit, but
                                  17
                                       allege that demand would have been futile. Compl. ¶ 378. In support, Plaintiffs allege that the
                                  18
                                       Individual Defendants were interested because they “affirmatively adopted, implemented, and
                                  19
                                       condoned a business strategy based on deliberate and widespread violations of applicable law …
                                  20
                                       and/or consciously disregarded numerous red flags of misconduct throughout the relevant period,
                                  21
                                       subjecting them to a substantial likelihood of liability as to Plaintiffs’ claims against them in this
                                  22
                                       action.” Id. ¶ 379. Plaintiffs also allege that because Defendant Zuckerberg “dominates and
                                  23

                                  24

                                  25   by Facebook shareholders on behalf of Facebook. The Terms of Service have no applicability
                                       here. Plaintiffs also fare no better by citing the Court’s July 19, 2018 order denying Plaintiffs’
                                  26   request to lift the discovery stay as support for their assertion that factual disputes regarding
                                       contract interpretation require deferral of this issue. See Id. at 3. In that order, the Court stated
                                  27   “Plaintiffs’ request [to lift the discovery stay] anticipates a motion that may or may not raise a
                                       contract interpretation issue, for which discovery may or may not be warranted,” but “[n]o such
                                  28   factual controversy exists in this case at the time.” Dkt. No. 65 at 3 (emphasis added). As already
                                       discussed, Plaintiffs have shown no factual controversy regarding the forum selection clause.
                                                                                           12
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 13 of 25




                                   1   controls the Board,” a majority of the Individual Defendants are “beholden to Zuckerberg and lack

                                   2   independence from him.” Id.

                                   3              A. Legal Standard
                                   4          It is a long-held “basic principle of corporate governance that the decisions of a

                                   5   corporation—including the decision to initiate litigation—should be made by the board of

                                   6   directors or the majority of shareholders.” Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 101

                                   7   (1991) (citation and quotations omitted). However, a “derivative form of action permits an

                                   8   individual shareholder to bring suit to enforce a corporate cause of action against officers,

                                   9   directors, and third parties.” Kamen, 500 U.S. at 95 (emphasis in original). The purpose of such

                                  10   an action is “to place in the hands of the individual shareholder a means to protect the interests of

                                  11   the corporation from the misfeasance and malfeasance of faithless directors and managers.” Id.

                                  12   Because this effectively wrests control from the board of directors, a “shareholder seeking to
Northern District of California
 United States District Court




                                  13   vindicate the interests of a corporation through a derivative suit must first demand action from the

                                  14   corporation’s directors or plead with particularity the reasons why such demand would have been

                                  15   futile.” In re Silicon Graphics Inc. Secs. Litig., 183 F.3d 970, 989 (9th Cir.1999).

                                  16          FRCP 23.1 likewise articulates the pleading standard for assessing allegations of demand

                                  17   futility: a shareholder plaintiff must either “demand action from the corporation’s directors before

                                  18   filing suit, or plead with factual particularity the reasons why such a demand would have been

                                  19   futile.” In re PayPal Holdings, Inc. S’holder Derivative Litig., No. 17-CV-00162-RS, 2018 WL

                                  20   466527, at *2 (N.D. Cal. Jan. 18, 2018); see Fed. R. Civ. P. 23.1(b)(1). “Because of the

                                  21   extraordinary nature of a shareholder derivative suit, Rule 23.1 establishes stringent conditions for

                                  22   bringing such a suit.” Quinn v. Anvil Corp., 620 F.3d 1005, 1012 (9th Cir. 2010). The substantive

                                  23   law of the state of incorporation establishes the circumstances under which demand would be

                                  24   futile. See Silicon Graphics, 183 F. 3d at 990. Because Facebook is a Delaware corporation,

                                  25   Compl. ¶ 26, Delaware law regarding demand futility applies here.

                                  26          Under Delaware law, “directors are entitled to a presumption that they were faithful to

                                  27   their fiduciary duties,” and “the burden is upon the plaintiff in a derivative action to overcome that

                                  28   presumption.” Beam ex rel. Martha Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040,
                                                                                         13
                                           Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 14 of 25




                                   1   1048–49 (Del. 2004) (emphasis in original). Demand is excused only “if Plaintiffs’ particularized

                                   2   allegations create a reasonable doubt as to whether a majority of the board of directors faces a

                                   3   substantial likelihood of personal liability for breaching the duty of loyalty.” See In re Impax

                                   4   Labs., Inc. S’holder Derivative Litig., No. 14-CV-04266-HSG, 2015 WL 5168777, at *4 (N.D.

                                   5   Cal. Sept. 3, 2015) (quoting Rosenbloom v. Pyott, 765 F.3d 1137, 1150 (9th Cir. 2014)).5 Demand

                                   6   futility is assessed on a director-by-director basis, and a derivative complaint must “plead facts

                                   7   specific to each director, demonstrating that at least half of them could not have exercised

                                   8   disinterested business judgment in responding to a demand.” Desimone v. Barrows, 924 A.2d

                                   9   908, 943 (Del. Ch. 2007) (emphasis in original). Further, where “directors are contractually or

                                  10   otherwise exculpated from liability for certain conduct, then a serious threat of liability may only

                                  11   be found to exist if the plaintiff pleads a non-exculpated claim against the directors based on

                                  12   particularized facts.” Wood v. Baum, 953 A.2d 136, 141 (Del. 2008) (quotations and emphasis
Northern District of California
 United States District Court




                                  13   omitted).

                                  14           Because Article VII in Facebook’s Restated Certificate of Incorporation includes an

                                  15   exculpatory provision that shields Facebook’s directors from liability for breaches of fiduciary

                                  16   duty to the fullest extent permitted by the Delaware General Corporation Law, Dkt. No. 74-9, Ex.

                                  17   9 at 11, Plaintiffs must “plead particularized facts that demonstrate that the directors acted with

                                  18   scienter, i.e., that they had actual or constructive knowledge that their conduct was legally

                                  19

                                  20   5
                                         Under Delaware law, there are two relevant tests for when demand can be excused: Aronson and
                                  21   Rales. Rosenbloom, 765 F.3d at 1149–50. Aronson applies when plaintiffs challenge a specific
                                       board decision, and requires plaintiff to plead particularized facts that create a reasonable doubt
                                  22   that either “(1) the directors are disinterested and independent,” or “(2) the challenged transaction
                                       was a valid exercise business judgment.” Aronson v. Lewis, 473 A.2d 805, 814 (Del. 1984),
                                  23   overruled in part on other grounds, Brehm v. Eisner, 746 A.2d 244 (Del. 2000). The Rales test
                                       applies to allegations of board inaction—specifically, that the board failed to act when it knew, or
                                  24   should have known, about illegal conduct—and essentially requires plaintiff to allege only the first
                                       prong of Aronson. See Rales v. Blasband, 634 A.2d 927, 934 (Del. 1993). Defendants argue that
                                  25   the Court should apply the Rales test because Plaintiffs’ principal theory of liability is that
                                       Defendants failed to ensure that Facebook implemented adequate controls and reporting systems
                                  26   that would prevent data privacy violations. Mot. at 10. The Court tends to agree with Defendants,
                                       because the conclusory allegations that Defendants “perpetuat[ed] Facebook’s illegal business
                                  27   practices” are “insufficiently particularized to allege a specific board decision.” See In re Morgan
                                       Stanley Derivative Litig., 542 F. Supp. 2d 317, 322 (S.D.N.Y. 2008). However, the Court will
                                  28   follow the Ninth Circuit’s approach in Rosenbloom, since there is both alleged action and inaction
                                       by the Board. Under either test, the Court finds the outcome would be the same.
                                                                                          14
                                           Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 15 of 25




                                   1   improper.” Wood, 953 A.2d at 141 (quotations omitted).6 A plaintiff may plead a bad faith claim

                                   2   by alleging particularized facts that show that a company’s Board failed “to act in the face of a

                                   3   known duty to act, thereby demonstrating a conscious disregard for their responsibilities.” Stone

                                   4   ex rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370 (Del. 2006).

                                   5              B. Discussion
                                   6           Plaintiffs must allege particularized facts sufficient to show that a majority of the directors

                                   7   were interested or lacked independence. Plaintiffs proffer two main arguments as to the Individual

                                   8   Defendants’ alleged interestedness: (1) the Individual Defendants consciously “disregarded

                                   9   numerous red flags of misconduct throughout the relevant period,” and (2) the Individual

                                  10   Defendants “affirmatively adopted, implemented, and condoned a business strategy based on

                                  11   deliberate and widespread violations of applicable law.” Compl. ¶ 379.

                                  12           As to whether the Individual Defendants are independent, Plaintiffs do not dispute
Northern District of California
 United States District Court




                                  13   Defendants’ assertion that all but two of Facebook’s nine directors are independent, meaning that

                                  14   they are not members of Facebook’s management. See Mot. at 5. Instead, Plaintiffs claim that a

                                  15   majority of directors are not independent because they are “beholden to Zuckerberg.” Compl.

                                  16   ¶ 379. For the reasons articulated below, the Court finds that Plaintiffs fail to plead particularized

                                  17   facts demonstrating that demand would be futile.

                                  18                       i. Failure to Act
                                  19           To adequately plead that a director has a disqualifying interest based on corporate inaction,

                                  20   Plaintiffs must plead that a “majority of the Board had actual or constructive knowledge of

                                  21   violations of the law at [the corporation] involving [the alleged illegal conduct] and did nothing.”

                                  22   Rosenbloom, 765 F.3d at 1151. This claim “essentially turns on whether Plaintiffs have

                                  23   adequately alleged scienter.” Id. As to what constitutes a red flag, evidence of illegality is the

                                  24   “proverbial red flag.” South v. Baker, 62 A.3d 1, 15 (Del. 2012). “Under Delaware law, red flags

                                  25   ‘are only useful when they are either waved in one’s face or displayed so that they are visible to

                                  26
                                  27   6
                                         Under Delaware General Corporation Law Section 102(b)(7), an exculpatory provision cannot
                                  28   limit liability of a director for any breach of the duty of loyalty or claims based on bad faith,
                                       fraudulent, or illegal misconduct. 8 Del. C. § 102(b)(7).
                                                                                           15
                                           Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 16 of 25




                                   1   the careful observer.’” Wood, 953 A.2d at 143 (citation omitted). The “corporate trauma” must be

                                   2   “sufficiently similar to the misconduct implied by the ‘red flags,’ such that the board’s bad faith,

                                   3   ‘conscious inaction’ proximately caused the trauma.” Melbourne Mun. Firefighters’ Pension Tr.

                                   4   Fund on Behalf of Qualcomm, Inc. v. Jacobs, No. 10872-VCMR, 2016 WL 4076369, at *8 (Del.

                                   5   Ch. Aug. 1, 2016), aff’d, 158 A.3d 449 (Del. 2017).

                                   6           Although Plaintiffs consistently refer to generalized privacy deficiencies at Facebook, see,

                                   7   e.g., Compl. ¶ 382 (“Defendants’ misconduct at the heart of this case constitutes direct facilitation

                                   8   of violations of federal, state, and international laws, including knowingly and consciously

                                   9   presiding over the Company’s systematic deficiencies and unsound user privacy practices and

                                  10   concealing [sic]”), the “corporate trauma” appears to be Defendants’ alleged failure to adequately

                                  11   protect user data from being misappropriated by Cambridge Analytica or other third parties. See,

                                  12   e.g., Compl. ¶¶ 11, 110, 114–17; Opp. at 11 (“Facebook’s path leading up to the Cambridge
Northern District of California
 United States District Court




                                  13   Analytica scandal was paved with numerous red flag warnings of similar wrongdoing”). Plaintiffs

                                  14   identify a host of purported “red flags” in their Complaint, including litigation and regulatory

                                  15   matters, Compl. ¶¶ 184–90, 317–35; information from former Facebook employees and investors,

                                  16   id. ¶¶ 118–20, 212–15, 220–23; and the FTC consent decree and FTC warning letters to third-

                                  17   party app developers, id. ¶¶ 249–50, 258, 398–401.

                                  18           One of Plaintiffs’ most prominent “red flag” allegations is based on the various litigation

                                  19   and regulatory matters related to privacy that Facebook has been involved in over a period of

                                  20   years. See id. ¶¶ 184–90, 317–35. However, while these matters all relate to user privacy,

                                  21   Plaintiffs fail to show how knowledge of these matters would have imposed a duty for the

                                  22   Individual Defendants to act with respect to potential unauthorized third-party access to and use of

                                  23   Facebook users’ personal data.7 For example, Plaintiffs allege that the 2010 “Beacon” litigation

                                  24   and various European Union audits and investigations were “red flags,” but these were related to

                                  25

                                  26
                                       7
                                         Aside from Defendant Zuckerberg, Plaintiffs’ Complaint fails to allege with particularity that any
                                       Individual Defendant knew about these matters. See Compl. ¶ 187. Nonetheless, the Court finds
                                  27   that it is a reasonable inference that the Board knew about these regulatory and litigation matters.
                                       See Rosenbloom, 765 F.3d at 1154. But the pivotal inquiry remains whether these alleged red
                                  28   flags are “sufficiently similar” to the “corporate trauma” underlying this action. See Melbourne
                                       Mun., 2016 WL 4076369, at *8.
                                                                                          16
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 17 of 25




                                   1   Facebook’s unauthorized tracking of users’ and non-users’ online activities, the policies and

                                   2   procedures of Facebook’s data collection, and the sharing of user data with acquired apps. See id.

                                   3   ¶¶ 187, 317–35. While these allegations all concern significant privacy issues, the Court finds that

                                   4   they are not particularized enough to support the inference that the majority of the Board knew of

                                   5   sufficiently similar violations and consciously ignored them, such that this “corporate inaction”

                                   6   proximately caused the Cambridge Analytica scandal. See Melbourne Mun., 2016 WL 4076369,

                                   7   at *8.

                                   8            For similar reasons, the Court finds that the FTC warning letters to third-party app

                                   9   developers do not constitute red flags that raised a duty for Defendants to act, because they were

                                  10   not even issued to Facebook. See Compl. ¶¶ 249–50, 258. As to the complaints raised by former

                                  11   Facebook employees and a Facebook investor, id. ¶¶ 118–20, 212–15, 220–23, Plaintiffs fail to

                                  12   plead particularized facts showing that a majority of the Board was even aware of these
Northern District of California
 United States District Court




                                  13   complaints.

                                  14            In re Abbott Labs. Derivative S’holder Litig., 325 F.3d 795 (7th Cir. 2003), In re Pfizer

                                  15   Inc. S’holder Derivative Litig., 722 F. Supp. 2d 453 (S.D.N.Y. 2010), and Rosenbloom, cases

                                  16   heavily relied upon by Plaintiffs, see Opp. at 8–14, involved more pertinent facts than those

                                  17   alleged here, and involved red flags that were clearly waved in the director’s faces. See Wood,

                                  18   953 A.2d at 143. In Rosenbloom, the FDA sent the Allergan board several letters, from 2001 to

                                  19   2010, notifying them that Allergan’s Botox promotional activities and materials were misleading.

                                  20   Rosenbloom, 765 F.3d at 1146–47. Significantly, the “corporate trauma” was that Allergan was

                                  21   breaking federal law through its off-label promotion of Botox. Id. Similarly, in Abbott, the FDA

                                  22   sent warning letters to the directors about the violations that the FDA eventually fined Abbott for.

                                  23   325 F.3d at 798–800. Finally, in Pfizer, there were settlement reports made and FDA warning

                                  24   letters and violation notices sent to the board, all concerning the off-label marketing issues and

                                  25   kickbacks Pfizer ultimately was fined for. 722 F. Supp. 2d at 460–61. Plaintiffs fail to show how

                                  26   general and broad allegations related to privacy concerns and violations should have been used to

                                  27   “detect fraud” involving, specifically, a third party’s unauthorized use of user data after certifying

                                  28   that the data had been destroyed. See Compl. ¶ 126; see also Oklahoma Firefighters Pension &
                                                                                         17
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 18 of 25




                                   1   Ret. Sys. v. Corbat, No. CV 12151-VCG, 2017 WL 6452240, at *20 (Del. Ch. Dec. 18, 2017)

                                   2   (“Even assuming that these fraud-related incidents were brought to the attention of the Defendants

                                   3   [ ], they could not have served as red flags [because] the collateral at issue was different in the two

                                   4   frauds”).

                                   5          As to the FTC consent decree, Compl. ¶¶ 398–401, even assuming for purposes of the

                                   6   Court’s analysis that the consent decree was a red flag, Plaintiffs have not sufficiently alleged a

                                   7   failure to act. In fact, as Defendants argue, the Complaint shows that Defendants did affirmatively

                                   8   act. Mot. at 11–12. There is no dispute that after the entry of the consent decree, Facebook had

                                   9   internal controls and monitoring practices in place to detect deficiencies in Facebook’s user

                                  10   privacy and data security practices. Compl. ¶¶ 241–47. Plaintiffs simply allege that the

                                  11   Cambridge Analytica leak proves that these were inadequate. Id. ¶ 130. Plaintiffs cannot “rely on

                                  12   hindsight inferences instead of pleading specific actions or inactions that demonstrate similar
Northern District of California
 United States District Court




                                  13   levels of wrongdoing on the part of the Director Defendants.” Impax, 2015 WL 5168777, at *7.

                                  14   The Complaint acknowledges that, in response to the FTC consent decree, PwC, an external

                                  15   auditing firm, audited Facebook’s privacy controls and certified that the controls were operating

                                  16   with “sufficient effectiveness to provide reasonable assurance to protect the privacy of covered

                                  17   information.” Compl. ¶ 241. These reports were submitted to the FTC. Id. The allegations of the

                                  18   Complaint thus suggest that Facebook did have internal controls in place and that the Individual

                                  19   Defendants were not turning a blind eye to the FTC consent decree and its requirements. See, e.g.,

                                  20   id. ¶¶ 243 (according to the audit report, “Facebook constantly enhances or updates its program to

                                  21   protect individual users / information”), 245 (“PwC assessed Facebook’s privacy program and

                                  22   found the Company’s internal controls were effective to detect and prevent similar wrongdoing”),

                                  23   246 (“PwC stated there were no material weaknesses in Facebook’s internal controls and

                                  24   determined that Facebook’s privacy program was sufficient to comply with the FTC Consent

                                  25   Decree.”). Plaintiffs write off PwC’s findings with conclusory allegations that PwC “acted

                                  26   unreasonably” when conducting these audits, but plead no particularized allegations substantiating

                                  27   those claims. See id. ¶¶ 242, 244, 247.

                                  28          Based on the above, the Court finds that Plaintiffs have failed to allege particularized facts
                                                                                         18
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 19 of 25




                                   1   that establish the Individual Defendants consciously ignored red flags and therefore had a

                                   2   disqualifying interest that would have made demand futile. See Wood, 953 A.2d at 140. The

                                   3   Court recognizes that Facebook’s alleged privacy issues are a serious matter. But the standard for

                                   4   demand futility is strict, and requires a particularized showing. See Impax, 2015 WL 5168777, at

                                   5   *6 (“Simply put, when it comes to ‘red flags,’ Plaintiffs’ approach is little more than to catalog the

                                   6   ongoing investigations into [Facebook’s] alleged wrongdoing, and then assert that the thickness of

                                   7   the catalog demonstrates that [Facebook’s] conduct was so egregious and widespread that the

                                   8   [Individual Defendants] certainly must now face at least a ‘substantial likelihood’ of personal

                                   9   liability for having ignored the ‘red flags.’”).

                                  10                      ii. Evidence of Wrongdoing
                                  11           Plaintiffs do not plead any particularized factual allegations to support their conclusory

                                  12   assertions that the Individual Defendants “perpetuat[ed] Facebook’s illegal business practices” of
Northern District of California
 United States District Court




                                  13   “pursuing profits and revenue growth through violations of various laws.” See Compl. ¶¶ 384,

                                  14   493. Nor do they adequately plead that the Individual Defendants caused “materially false or

                                  15   misleading statements and omissions, including in Facebook’s 2017 and 2018 Proxy Statements

                                  16   filed with the SEC.” Id. ¶ 382.

                                  17           As to the “illegal business practices,” it is far from clear in the Complaint what exactly

                                  18   these illegal business practices were, let alone that any Individual Defendant knew of and

                                  19   participated in these practices. See Compl. ¶¶ 488–94. This overlaps with Plaintiffs’ theory that

                                  20   the Individual Defendants failed to oversee and prevent violations of the law, but does nothing to

                                  21   adequately plead that there in fact was a business scheme that the Individual Defendants knew of

                                  22   and participated in. See Impax, 2015 WL 5168777, at *8. For example, one theory is that the

                                  23   Board’s executive compensation practices “encouraged” unlawful activity: because executive

                                  24   compensation is based in part on contributions to the number of advertisers, this allegedly

                                  25   encouraged advertising practices based on “violating user privacy and other laws.” Compl. ¶ 388.

                                  26   But the Complaint does not specify exactly what the Individual Defendants did to “encourage”

                                  27   these unlawful advertising practices, or why it must be that the Individual Defendants knew they

                                  28   were engaging in an unlawful scheme.
                                                                                          19
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 20 of 25




                                   1          Plaintiffs’ allegations that Defendants caused materially false or misleading statements to

                                   2   be disseminated, id. ¶ 382, also fails for the same reason. Plaintiffs fail to allege any

                                   3   particularized facts demonstrating how each Individual Defendant was involved in, prepared, or

                                   4   even knew about the alleged misstatements and omissions. See id. ¶¶ 336–367; see also Impax,

                                   5   2015 WL 5168777, at *8 (“For example, Plaintiffs do not allege that the Director Defendants

                                   6   condoned any allegedly false statements made at investor conferences or on conference calls, or

                                   7   that they knew about any alleged misrepresentations or omissions merely as a result of signing

                                   8   financial reports.”) Instead, Plaintiffs cite several lengthy paragraphs from the proxy statement in

                                   9   the Complaint, see, e.g., Compl. ¶ 340, and make generalized allegations that Facebook’s proxy

                                  10   statements and annual reports were misleading, id. ¶ 353, yet fail to say exactly which statements

                                  11   were false or misleading by omission, or why that misstatement or omission was material. “A

                                  12   litany of alleged false statements, unaccompanied by the pleading of specific facts indicating why
Northern District of California
 United States District Court




                                  13   those statements were false, does not meet this standard.” Metzler Inv. GMBH v. Corinthian

                                  14   Colleges, Inc., 540 F.3d 1049, 1070 (9th Cir. 2008).

                                  15                     iii. Independence
                                  16          Plaintiffs’ final argument for demand futility goes to director independence. To adequately

                                  17   plead that the Individual Defendants were not independent, Plaintiffs must “show that the directors

                                  18   are ‘beholden’ to the [other directors] or so under their influence that their discretion would be

                                  19   sterilized.” Rales, 634 A.2d at 936. Plaintiffs’ main theory for lack of independence is that

                                  20   because Defendant Zuckerberg controls a majority of the Board, and because he was “personally

                                  21   involved in the policies relating to the data privacy issues at Facebook,” Opp. at 15, he cannot

                                  22   consider a litigation demand, and the other Board members cannot either, because Zuckerberg

                                  23   “dominates and controls the entire Board.” Compl. ¶ 423; Opp. at 15. The Court rejects these

                                  24   arguments.

                                  25          The mere fact that Zuckerberg is a controlling shareholder is not enough to establish his

                                  26   lack of independence, because that would “eviscerate” the disinterested prong of the demand

                                  27   futility test and “would find any director involved in the day-to-day running of company to be

                                  28   ‘interested’ under any set of facts.” In re Google, Inc. S’holder Derivative Litig., No. C 11-4248
                                                                                         20
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 21 of 25




                                   1   PJH, 2013 WL 5402220, at *5 (N.D. Cal. Sept. 26, 2013). And, for the reasons set forth above,

                                   2   Plaintiffs have not sufficiently pled that any of the Individual Defendants, including Zuckerberg,

                                   3   were interested. Further, the fact that Zuckerberg is a controlling shareholder does not

                                   4   automatically mean that the other Individual Defendants are incapable of exercising judgment:

                                   5   “[a] stockholder’s control of a corporation does not excuse presuit demand on the board without

                                   6   particularized allegations of relationships between the directors and the controlling stockholder

                                   7   demonstrating that the directors are beholden to the stockholder.” Beam ex rel., 845 A.2d at 1054.

                                   8          To show that the Individual Defendants are “beholden” to Zuckerberg, Plaintiffs make a

                                   9   host of conclusory (and at times irrelevant) allegations. See Compl. ¶¶ 424–63. Courts have

                                  10   routinely dismissed these types of arguments, which can be summed up as follows: Individual

                                  11   Defendants have “past connections,” id. ¶ 432, “close relationship[s],” id. ¶ 433, business

                                  12   ventures, id. ¶¶ 436–38, and “well-established connections,” id. ¶ 448, with Zuckerberg;
Northern District of California
 United States District Court




                                  13   Individual Defendants were “funders” and “first friends,” with him, id. ¶ 439; they are

                                  14   “sympathetic to” him, id. ¶ 442; and they are afraid to “protest his decisions,” id. ¶¶ 458–59.

                                  15   Plaintiffs also allege that Defendant Bowles is “beholden” to the Board, because the Board granted

                                  16   him a waiver (in compliance with Facebook’s Corporate Governance Guidelines) so that he could

                                  17   continue his service beyond the retirement age. Id. ¶¶ 455–57. All of these allegations fail,

                                  18   because Plaintiffs fail to show that these Individual Defendants were “dominated or controlled by

                                  19   these relationships.” See In re Accuray, Inc. S’holder Derivative Litig., 757 F. Supp. 2d 919, 930

                                  20   (N.D. Cal. 2010) (rejecting claims because shared work or educational experiences, without more,

                                  21   are insufficient to raise a doubt as to a director’s independence); see also Beam ex rel., 845 A.2d at

                                  22   1051–52 (“Mere allegations that [the directors] move in the same business and social circles, or a

                                  23   characterization that they are close friends, is not enough to negate independence for demand

                                  24   excusal purposes.”).

                                  25          In sum, Plaintiffs have not alleged that the Individual Defendants’ relationships with

                                  26   Zuckerberg make them so “beholden” to him that they could not be independent in considering a

                                  27   demand. See Rales, 634 A.2d at 936.

                                  28
                                                                                        21
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 22 of 25



                                                  C. Conclusion
                                   1
                                              Accordingly, the Court finds that Plaintiffs have not pled demand futility with sufficient
                                   2
                                       particularity and therefore, demand was not excused. As such, the Court GRANTS Facebook’s
                                   3
                                       motion to dismiss under FRCP 23.1 with leave to amend as to the federal claims only.
                                   4
                                        V.    MOTION TO DISMISS UNDER FRCP 12(B)
                                   5
                                              The Individual Defendants also filed a motion to dismiss under FRCP 12(b). Dkt. No. 70.
                                   6
                                       Because Plaintiffs’ Complaint must be dismissed on forum non conveniens grounds as to the
                                   7
                                       derivative state claims and dismissed on demand futility grounds as to the derivative federal
                                   8
                                       claims, the Court does not consider the Individual Defendants’ Rule 12(b)(6) arguments and
                                   9
                                       DENIES the motion as moot without prejudice.
                                  10
                                       VI.    MOTION TO STAY
                                  11
                                              Facebook moves to stay this litigation pending the resolution of (1) the securities class
                                  12
Northern District of California




                                       action cases against Facebook, pending in this district before the Honorable Edward J. Davila; (2)
 United States District Court




                                  13
                                       the consumer class action cases against Facebook, pending in this district before the Honorable
                                  14
                                       Vince Chhabria; and (3) the FTC investigation of Facebook, all arising from the same allegations
                                  15
                                       as brought here. Dkt. No. 72. Because Plaintiffs’ Complaint is dismissed, the Court DENIES the
                                  16
                                       motion as moot without prejudice.
                                  17
                                       VII.   MOTION TO INTERVENE
                                  18
                                              On October 11, 2018, State Plaintiff, the plaintiff in a shareholder derivative action
                                  19
                                       pending in the Delaware Court of Chancery, filed a motion to intervene to file a limited opposition
                                  20
                                       to Facebook’s motion to dismiss under FRCP 23.1. Dkt. No. 84 (“Mot. Int.”). State Plaintiff
                                  21
                                       claims that he would be unduly prejudiced if the motion to dismiss is granted with prejudice and
                                  22
                                       requests that if the Court does so, it should dismiss without prejudice as to him. Mot. Int. at 2.
                                  23
                                       Both Plaintiffs and Defendants oppose State Plaintiff’s motion to intervene. See Dkt. Nos. 96, 97.
                                  24
                                       On November 9, 2018, the City of Birmingham Relief and Retirement System, Construction and
                                  25
                                       General Building Laborers’ Local Union No. 79 General Fund, and Lidia Levy filed to join State
                                  26
                                       Plaintiff’s motion to intervene, stating that they are pursuing a consolidated books and records
                                  27
                                       inspection of Facebook in Delaware and would also be potentially prejudiced if the Complaint is
                                  28
                                                                                         22
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 23 of 25




                                   1   dismissed with prejudice. Dkt. 104. For the following reasons, the Court DENIES the motion to

                                   2   intervene.

                                   3          A.       Legal Standard
                                   4             FRCP 24(a) governs intervention as of right. The rule is “broadly interpreted in favor of

                                   5   intervention,” and requires a movant to show that

                                   6                      (1) the intervention application is timely; (2) the applicant has a
                                                          significant protectable interest relating to the property or transaction
                                   7                      that is the subject of the action; (3) the disposition of the action may,
                                                          as a practical matter, impair or impede the applicant’s ability to
                                   8                      protect its interest; and (4) the existing parties may not adequately
                                                          represent the applicant’s interest.
                                   9

                                  10   Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (citation

                                  11   omitted). Courts deciding motions to intervene as of right are “guided primarily by practical

                                  12   considerations, not technical distinctions.” See id. (citation and quotations omitted); see also U.S.
Northern District of California
 United States District Court




                                  13   v. City of Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002) (stating that “equitable considerations”

                                  14   guide determination of motions to intervene as of right) (citation omitted).

                                  15             FRCP 24(b) governs permissive intervention. The Ninth Circuit has held that:

                                  16                      [A] court may grant permissive intervention where the applicant for
                                                          intervention shows (1) independent grounds for jurisdiction; (2) the
                                  17                      motion is timely; and (3) the applicant's claim or defense, and the
                                                          main action, have a question of law or a question of fact in common
                                  18                      . . . As with motions for intervention as of right, [a] finding of
                                                          untimeliness defeats a motion for permissive intervention.
                                  19
                                       League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997) (citation and
                                  20
                                       quotations omitted and brackets in original). “A motion for permissive intervention pursuant to
                                  21
                                       Rule 24(b) is directed to the sound discretion of the district court.” San Jose Mercury News, Inc.
                                  22
                                       v. U.S. Dist. Court--N. Dist. (San Jose), 187 F.3d 1096, 1100 (9th Cir. 1999).
                                  23
                                            B.       Intervention as of Right
                                  24
                                                     i.    Significant Protectable Interest
                                  25
                                                 State Plaintiff’s stated “significantly protectable” interest is that he asserts claims that
                                  26
                                       contain “more particularized allegations than those alleged by” Plaintiffs in this action, because he
                                  27
                                       already made a books and records demand pursuant to Delaware law. Mot. Int. at 2. Dismissal of
                                  28
                                                                                             23
                                        Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 24 of 25




                                   1   this action with prejudice, State Plaintiff claims, “could have a preclusive effect on State

                                   2   Plaintiff’s action.” Id.

                                   3           Because this is a derivative action, the real party in interest is the corporation, and the

                                   4   shareholder plaintiff is “at best the nominal plaintiff.” Ross v. Bernhard, 396 U.S. 531, 538

                                   5   (1970). Any remedies resulting from the action “belong to the corporation and it is bound by the

                                   6   result of the suit.” Id. Therefore, State Plaintiff and Plaintiffs in this action by definition have the

                                   7   same interest. See Tansey v. Rogers, No. CV121049RGACONSL, 2016 WL 3519887, at *3 (D.

                                   8   Del. June 27, 2016); see also Arduini v. Hart, 774 F.3d 622, 627–28 (9th Cir. 2014) (finding that

                                   9   plaintiffs in a shareholder derivative action are in privity because the corporation is “the true party

                                  10   in interest”); In re Ambac Fin. Grp., Inc., Deriv. Litig., 257 F.R.D. 390, 393 (S.D.N.Y. 2009)

                                  11   (“Plaintiffs and other shareholders who seek to join a derivative action as plaintiffs share an

                                  12   identity of interest almost by definition, since the true party in interest is the corporation itself.”).
Northern District of California
 United States District Court




                                  13   As such, State Plaintiff has no significant protectable interest in Facebook’s motion to dismiss or

                                  14   in the outcome of the cases before this Court.

                                  15               ii.   Adequacy of Representation
                                  16           Moreover, even if State Plaintiff could establish a significant protectable interest, he cannot

                                  17   show inadequacy of representation. State Plaintiff contends that because he has made a demand

                                  18   for books and records pursuant to Title 8, Section 220 of the Delaware General Corporation Law,

                                  19   State Plaintiff will be able to file a “more fulsome pleading” than Plaintiffs, and therefore “the

                                  20   claims in [this action] are weaker and not supported by the same facts uncovered by State

                                  21   Plaintiff.” Mot. Int. at 7.

                                  22           State Plaintiff’s contentions reflect a difference in how to strategically pursue a derivative

                                  23   action, and do not rise to the level “of antagonism that would preclude adequate representation,”

                                  24   because conclusory allegations and hypothetical disagreements are insufficient. Ambac, 257

                                  25   F.R.D. 390 at 393. Mere differences in strategy “are not enough to justify intervention as a matter

                                  26   of right.” City of Los Angeles, 288 F.3d at 402–03. In a derivative action, courts have granted

                                  27   intervention when the original plaintiff was not able to bring a claim because “the original plaintiff

                                  28   never had proper standing or lost standing due to the continuous and contemporaneous ownership
                                                                                           24
                                         Case 4:18-cv-01792-HSG Document 113 Filed 03/22/19 Page 25 of 25




                                   1    requirement.” Tansey, 2016 WL 3519887, at *3. Plaintiffs’ standing is not in dispute here, and

                                   2    the Court finds that the State Plaintiff has not made a showing of inadequate representation.

                                   3           C.      Permissive Intervention
                                   4                “District courts have discretion to permit an entity to intervene if the entity raises a claim

                                   5    that has a legal or factual issue or issues in common with the underlying action. In exercising their

                                   6    discretion, courts must consider whether intervention will unduly delay or prejudice the existing

                                   7    parties.” In re Benny, 791 F.2d 712, 722 (9th Cir. 1986) (citation omitted).

                                   8                The Court declines to exercise its broad discretion to grant permissive intervention in this

                                   9    action. State Plaintiff’s main argument is that he believes he has a better strategy for pursuing this

                                  10    derivative litigation, but that is not a sufficient reason to allow him and the other proposed

                                  11    intervenors to join now and potentially delay this litigation.

                                  12   VIII.        CONCLUSION
Northern District of California
 United States District Court




                                  13                The Court GRANTS IN PART Facebook’s motion to dismiss based on forum non

                                  14    conveniens, Dkt. No. 71, and dismisses Plaintiffs’ derivative state claims without leave to amend

                                  15    and without prejudice to reassertion of these claims in the Delaware Court of Chancery; GRANTS

                                  16    Facebook’s motion to dismiss under FRCP 23.1, Dkt. No. 69, and dismisses Plaintiffs’ remaining

                                  17    derivative federal claims with leave to amend; DENIES AS MOOT Individual Defendants’

                                  18    motion to dismiss under FRCP 12(b), Dkt. No. 70; DENIES AS MOOT Facebook’s motion to

                                  19    stay, Dkt. No. 72; and DENIES State Plaintiff’s motion to intervene, Dkt. No. 84.

                                  20                Plaintiffs may amend their complaint if they are able to plead particularized allegations, on

                                  21    a director-by-director basis, that demonstrate that demand was futile as to the federal claims. The

                                  22    Court will consider only factual, rather than conclusory, allegations when assessing the viability of

                                  23    any amended complaint. Plaintiffs shall file any amended complaint within 28 days of the date of

                                  24    this Order.

                                  25                IT IS SO ORDERED.

                                  26    Dated: 3/22/2019

                                  27                                                          ______________________________________
                                                                                              HAYWOOD S. GILLIAM, JR.
                                  28                                                          United States District Judge
                                                                                              25
